Citation Nr: 1631293	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected non-union lateral sesamoid fracture of the right great toe.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected non-union lateral sesamoid fracture of the right great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979, December 1981 to November 1987, and May 1994 to September 2008.  He is the recipient of the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2010, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The RO's June 2009 rating decision granted entitlement to service connection for bilateral hearing loss and a right great toe disability with initial non-compensable ratings, effective October 1, 2008.  In April 2010, the RO issued another rating decision that increased the rating for the right great toe disability to 10 percent, effective October 1, 2008.  As this evaluation does not represent a complete grant of benefits sought, the issue remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the Veteran's claim seeking entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected non-union lateral sesamoid fracture of the right great toe, the Board observes that the Veteran filed a timely notice of disagreement (NOD) and that a statement of the case (SOC) was issued on September 4, 2015.  However, the Veteran's Substantive Appeal (VA Form 9) was received at the RO more than 60 days following the issuance of the SOC, on November 6, 2015.

Under VA regulations, in order to perfect an appeal to the Board, a substantive appeal must be filed within sixty (60) days from the date the SOC is mailed, or within the remainder of the one year period from the date of mailing the notification of the rating decision, whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2015).  

While the Veteran did not submit a timely substantive appeal with regard to the September 4, 2015 SOC, the Board observes that his VA Form 9 is dated November 3, 2015, and is postmarked November 4, 2015.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.

Under 38 U.S.C.A. § 7105(d)(3) (West 2014), questions as to timeliness or adequacy of response shall be determined by the Board.  Likewise, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In this case, the Veteran submitted a VA Form 9 on November 3, 2015.  The VA Form 9 was postmarked November 4, 2015, which is exactly 60 days from the date the SOC was mailed.  As such, the Board will consider the Veteran's substantive appeal to be a timely.  The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected non-union lateral sesamoid fracture of the right great toe, will be listed on the title page and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  During the course of the appeal, the evidence of record shows no worse than Level I hearing acuity in the Veteran's right ear and no worse than Level I hearing acuity in the Veteran's left ear.

2.  Throughout the appeal period, the Veteran's service-connected non-union lateral sesamoid fracture of the right great toe was, at its worst, manifested by pain described as "moderate" in terms of severity.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected non-union lateral sesamoid fracture of the right great toe have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In November 2008, February 2010, September 2011, and March 2014, the Veteran was provided VA audiological and foot examinations to determine the severity of his service-connected disabilities on appeal.  The VA examiners who conducted these examinations reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran, reported all pertinent diagnostic findings, and discussed the functional impact of his service-connected disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.   

Having obtained updated VA treatment records and providing the Veteran with examinations of his service-connected bilateral hearing loss and right great toe disability, the Board finds that the directives of the January 2014 remand have been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

II.  Disability Evaluations

The Veteran is seeking entitlement to an initial compensable rating for service-connected bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for service-connected non-union lateral sesamoid fracture of the right great toe.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 3 8 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119   (1999).

A.  Bilateral Hearing Loss

In a June 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned an initial non-compensable disability rating, effective October 1, 2008. 

The Veteran's service-connected bilateral hearing loss has been evaluated pursuant to the hearing impairment criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100. Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85 (2015).  Evaluations of bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The assignment of a disability rating for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

In November 2008, the Veteran underwent a VA audiological examination.  He reported having difficulty hearing and understanding speech, especially in background noise.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
45
LEFT
10
10
10
45
70

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 22.50 decibels in the right ear and 33.75 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and revealed that the Veteran had excellent speech recognition in his right ear and good speech recognition in his left ear.  In particular, speech discrimination was found to be 96 percent in his right ear and 88 percent in his left ear.  Based on the forgoing, the examiner concluded that the Veteran's right ear had normal hearing sensitivity through 3000 Hertz, with a moderate to moderately-severe sensorineural hearing loss at 4000 Hertz to 8000 Hertz. The examiner further concluded that the Veteran's left ear had normal hearing sensitivity through 2000 Hertz, with a moderate to severe sensorineural hearing loss at 3000 Hertz to 8000 Hertz.  See 38 C.F.R. § 3.385 (2015). 

In February 2010, the Veteran presented for another VA audiological examination.  He primarily complained of having bilateral hearing loss and tinnitus.  He indicated that he had difficulty focusing on what is being said in conversation if there are other people talking in the room.  He described this as affecting him both at work and during his daily activities at home.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
45
LEFT
10
15
10
45
70

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 22.50 decibels in the right ear and 35.00 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and revealed that the Veteran had excellent speech recognition in both ears.  In particular, speech discrimination was found to be 92 percent in his right ear and 92 percent in his left ear.  Given these results, the examiner concluded that the Veteran had hearing sensitivity within normal limits for both ears through 2000 Hertz, sloping to a moderate sensorineural hearing loss in the right ear, and sloping to a severe sensorineural hearing loss in the left ear.  See 38 C.F.R. § 3.385. 

The Veteran underwent a third VA audiological examination in September 2011.  During that examination, he reported that he had problems with understanding what people are saying during conversations and that this makes his wife and daughter angry when he does not understand or hear them.  He also reported having difficulty in hearing speech when there is background noise.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
50
LEFT
5
15
10
55
75

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 23.75 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and was found to be 96 percent in his right ear and 100 percent in his left ear.  The examiner noted normal acoustic immittance and ipsilateral reflexes in both ears and abnormal contralateral acoustic reflexes in both ears.  The examiner then concluded that the Veteran had sensorineural hearing loss in both ears at the 500 Hertz to 4000 Hertz frequency range and at the 6000 Hertz or higher frequency range.  See 38 C.F.R. § 3.385. 

The Veteran was afforded a fourth VA audiological examination in March 2014.  During that examination, the Veteran reported he has difficulty hearing in back ground noise.  He noted he has to ask others to repeat what they have said because he does not hear them.  He stated he has to look at those speaking in order to understand what is said.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
15
20
55
LEFT
5
15
15
55
75

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 27.50 decibels in the right ear and 40.00 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and was found to be 100 percent in his right ear and 100 percent in his left ear.  Given these results, the examiner concluded that the Veteran had sensorineural hearing loss in both ears at the 500 Hertz to 4000 Hertz frequency range.  See 38 C.F.R. § 3.385. 

Based on a longitudinal review of the record, the Board finds that an initial compensable disability rating is not warranted at any time during the appeal period.  

The November 2008 VA audiological examination revealed that the Veteran's right ear hearing loss was manifested by an average decibel loss of 22.50 with a speech discrimination of 96 percent.  It also revealed that his left ear hearing loss was manifested by an average decibel loss of 33.75 with a speech discrimination of 88 percent.  Under Table VI of the Rating Schedule, the Veteran's November 2008 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a non-compensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100.  

Additionally, the February 2010 VA audiological examination indicated that the Veteran's right ear hearing loss was manifested by an average decibel loss of 22.50 with a speech discrimination of 92 percent.  The examination also indicated that his left ear hearing loss was manifested by an average decibel loss of 35.00 with a speech discrimination of 92 percent.  Under Table VI of the Rating Schedule, the Veteran's February 2010 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a non-compensable evaluation for the Veteran's bilateral hearing impairment.  Id.  

Likewise, the September 2011 VA audiological examination indicated that the Veteran's right ear hearing loss was manifested by an average decibel loss of 23.75 with a speech discrimination of 96 percent.  The examination also indicated that his left ear hearing loss was manifested by an average decibel loss of 38.75 with a speech discrimination of 100 percent.  Under Table VI of the Rating Schedule, the Veteran's September 2011 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a non-compensable evaluation for the Veteran's bilateral hearing impairment.  Id.  

Lastly, the March 2014 VA audiological examination indicated that the Veteran's right ear hearing loss was manifested by an average decibel loss of 27.50 with a speech discrimination of 100 percent.  The examination also indicated that his left ear hearing loss was manifested by an average decibel loss of 40.00 with a speech discrimination of 100 percent.  Under Table VI of the Rating Schedule, the Veteran's March 2014 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a non-compensable evaluation for the Veteran's bilateral hearing impairment.  Id.  

The Board acknowledges that the severity of the Veteran's service-connected bilateral hearing loss worsened during the period between the November 2008 and March 2014 VA audiological examinations.  Unfortunately, the extent of this worsening does not warrant a compensable evaluation. 

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.

The Board has considered whether any of the Veteran's audiological evaluations found an exceptional pattern of hearing loss during any portion of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the non-compensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Moreover, the November 2008, February 2010, September 2011, and March 2014VA examiners reported hearing acuity results that could be interpreted by using Tables VI and VII under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These findings were based on proper diagnostic testing and thorough interviews of the Veteran. 

During the course of this appeal, the Veteran's bilateral hearing impairment was manifested by no worse than Level I hearing acuity in the Veteran's right ear and no worse than Level I hearing acuity in his left ear.  38 C.F.R. § 4.85.  Likewise, the Veteran's bilateral hearing loss does not qualify as an exceptional pattern of hearing loss. 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran's bilateral hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

B.  Right Great Toe Disability

The Veteran is seeking entitlement to an initial rating in excess of 10 percent for service-connected non-union lateral sesamoid fracture of the right great toe.

His service-connected non-union lateral sesamoid fracture of the right great toe has been evaluated under Diagnostic Code 5284, which provides ratings for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 
The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2015). 

Under 38 C.F.R. 4.63, "loss of use of a foot" includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation. 

VA's General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel has concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right great toe disability involves his complaints of painful motion.

In November 2008, the Veteran underwent a VA foot examination.  He reported having pain every day in his foot and that it was a 5/10 in terms of severity.  He indicated that the pain could reach a 9/10 in terms of severity during a flare-up.  The Veteran stated that he used orthotic inserts which provided moderate relief from the pain.  He reported that he could walk about half a mile before having to stop because of his foot pain.  The examiner noted that the Veteran had not had surgery on his foot.  The Veteran also complained that his foot pain affected his activities of daily living because he could not stand or walk for prolonged periods of time.  The Veteran indicated that he was retired from the military and that his foot pain made it difficult to find employment that did not require prolonged standing or walking.  He stated that he was looking for a sedentary job but had not yet found one.  

Physical examination of the right foot revealed no obvious callosities.  The Veteran was found to be exquisitely tender to palpation under his lateral sesamoid to his great toe.  His great toe metatarsophalangeal (MTP) joint range of motion ranged from 60 degrees of dorsiflexion to 30 degrees of plantar flexion.  He demonstrated no evidence of abnormal weight bearing in his shoe.  He did wear his orthotics to the examination and the examiner noted that they appeared to be fitting well.  The examiner found that the Veteran had supple range of motion of all joints of his right foot.  The examiner indicated that the Veteran had no pain with range of motion of his MTP joint and no increased pain or decrease motion with repetitive motion of the joints of his right foot.  He did not demonstrate any abnormal shoe wear.  He had a neutral Achilles calcaneal angle, which corrected to 5 degrees of varus with straight leg toe raise.  He did complain of pain with weight bearing underneath the first metatarsal head.  

X-rays of the right foot showed what appeared to be a non-union of the lateral sesamoid fracture but otherwise no fractures, dislocations, or other boney abnormalities.  Based on the forgoing, the examiner provided an assessment of painful non-union right lateral sesamoid foot fracture with mild pain.  The examiner noted that it was conceivable that pain could further limit function as described particularly after prolonged standing or walking.  However, the examiner also reported that it was not feasible to attempt to express any of this additional limitation of motion as such measurements could not be determined with any degree of medical certainty.

In February 2010, the Veteran presented for another VA foot examination.  During the examination, he complained of pain in his right great toe.  The Veteran claimed that it hurts with weightbearing, and he does walk with somewhat of a limp.  The examiner noted that the Veteran wears special with inserts.  He said that these do help somewhat but the pain relief is fairly minimal.  He said that he was able to walk about 15 minutes or about 1/4 mile. He indicated that he does have flare-ups where the pain gets significantly worse.  The Veteran asserted that the pain was exacerbated by prolonged standing or walking or changes in the weather.  He reported that he takes ibuprofen from his primary care physician to help alleviate the pain.  He reported that he had an injection and physical therapy in the past but not recently.  He claimed that this affected his daily activities and his ability to get a job.  He indicated that he was retired from the military and looking for work.  He also said that he tried to get factory jobs but had not been able to get one because he was unable to stand on his foot that factory work would require.  He claimed that he has had lot of difficulty trying to obtain work.

Physical examination revealed that the Veteran's sensation was intact to light touch distally in all distal sensory nerve distributions of his right lower extremity.  He demonstrated intact plantar flexion, dorsiflexion, and negative extension bilaterally. Vascular examination revealed 2+ DP pulse, capillary refill less than 2 seconds.  Skin examination was normal.  Examination of the great toe MTP joint at the location of the Veteran's abnormality revealed that he does have tenderness to palpation over the medial and lateral sesamoids.  The examiner noted that the Veteran did have some pain with terminal dorsiflexion of the great toe MTP joint. The examiner also indicated that the Veteran had good active range of motion with about 70 degrees of passive dorsiflexion of the toe and about 30 degrees of passive plantar flexion.  The examiner found no evidence of varus or valgus instability of this toe and no varus or valgus alignment of his MTP joint.  The examiner found no evidence of tenderness to palpation or pain with range of motion of the foot. Repetitive motion produced an increase in pain with multiple repetitions.

X-rays showed nonunion of the Veteran's right lateral sesamoid with a persistence of a line through his lateral sesamoid.  Otherwise, the x-rays appeared to be normal.  The examiner noted that there was a persistent line which was somewhat jagged through his lateral sesamoid.  Based on the forgoing, the examiner provided a diagnosis of "nonunion of the right lateral sesamoid fracture."  The examiner noted that the Veteran had no limitation of motion of his great toe MTP joint.  However, the examiner also noted that the Veteran exhibited tenderness and that he walked with a limp.  Regarding the impact of the disability on the Veteran's daily activities and occupation, the examiner indicated that the pain was "moderately functionally limiting" as the Veteran was unable to stand for a long length of time.  The examiner also noted the Veteran's report that he had a lot of trouble finding a job.  The examiner commented that the Veteran's foot disability could be "moderately functionally limiting" with regard to prolonged standing and would definitely cause a decrease in endurance, as well as be painful for him.  The examiner indicated that the Veteran did not have any limitation of motion at this time but did exhibit pain during range of motion testing as well as tenderness, especially with weight-bearing motion.  The examiner opined that it is conceivable the pain could further limit function as described, particularly after being on his feet all day with weightbearing on that toe.  The examiner noted, however, that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

The Veteran was afforded a third VA foot examination in September 2011.  The Veteran presented with complaints of continued pain in his right foot.  He reported that he had been wearing orthotics as well as different types of shoes.  He indicated that he has had continued pain in his right foot, particularly with prolonged standing, walking, or changes in the weather.  He described the pain as being located at the ball of his foot.  He also complained of occasional night pain as well.  He described the pain at a 5/10 in terms of severity.  He indicated that he continues to use a cane for ambulation assistance.  He stated that he was able to walk for approximately 15 minutes or 1-2 blocks.  He reported that he usually experienced pain with standing and sitting.  The Veteran indicated that he had not had any surgery but that he had tried injections, which had not provided any relief.  He also indicated that he would take 800 milligrams of ibuprofen daily, which often did help with the pain.  He reported that his right foot disability affected his daily activities.  He denied that it affected his ability to do his job where he works as a personal clerk.

Physical examination of the right foot revealed skin to be intact without erythema, ecchymosis, or edema.  He had no tenderness to palpation except over the ball of the first MTP joint on the plantar aspect.  He had full range of motion of his great toe without pain.  He had no calluses or unusual shoe wear patterns.  He walked with a somewhat antalgic gait to avoid putting weight on the ball of his big toe.  He did not have any other kind of deformities in any other of his toes.  The examiner also noted that the Veteran was not flat-footed and he did not exhibit any signs of varus or valgus deformities.  X-rays showed a nonunion of the lateral sesamoid as well as a bipartate medial sesamoid.  The examiner provided an assessment of "nonunion of lateral sesamoid fracture of his right foot."  The examiner noted that the Veteran did not have any pain at range of motion at this time.  However, the examiner also noted that it was conceivable that the pain would worsen, or further limit function as described.  The examiner indicated that it was not feasible to express this in terms of additional loss of motion as the matter could not be determined to any degree of medical certainty.

In March 2014, the Veteran underwent a fourth VA foot examination.  The Veteran reported suffering a right sesamoid fracture during his military service in 2005.  He reported that he continues to experience mild pain that worsens with activity and improves with rest.  Upon physical evaluation, the VA examiner found no evidence of Morton's neuroma or metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), or malunion/nonunion of the tarsal or metatarsal bones of the right foot.  The examiner diagnosed the Veteran has having a sesamoid fracture of the great right toe which was "moderate" in terms of severity.  The examiner found no evidence of weak foot.  However, the examiner did report that the Veteran had mild thrombotic thrombocytopenic purpura (TTP) at the tibial sesamoid.  The examiner noted that the Veteran regularly used a cane to ambulate. The examiner concluded that the Veteran's foot condition did not impact his ability to work.

Based on the evidence of record, the Board finds that the medical evidence of record does not warrant a disability rating higher than the 10 percent currently assigned for the Veteran's service-connected non-union lateral sesamoid fracture of the right great toe.  The Board notes that the February 2010 and March 2014 VA examiners both specifically assessed the overall level of the Veteran's right foot symptomatology as no more than moderate in severity, warranting no more than the 10 percent rating currently assigned under Diagnostic Code 5284.  In so finding, the Board concludes that disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015); or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2015).

In this case, the Board finds that the Veteran's service-connected non-union lateral sesamoid fracture of the right great toe is no more than moderate in severity, warranting no more than the 10 percent disability rating currently assigned under Diagnostic Code 5284.  Here, the February 2010 VA examiner described the severity of the Veteran's right foot disability as "moderately functionally limiting."  Likewise, the March 2014 VA examiner described the severity of the Veteran's right foot disability as "moderate" in terms of severity.  Thus, the Veteran's service-connected non-union lateral sesamoid fracture of the right great toe, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned contemplates the Veteran's primary complaints of pain in the foot that is aggravated by prolonged walking or standing.  No more than moderate symptoms are evident.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating higher than 10 percent is not warranted.  In so finding, the Board acknowledges that the Veteran has complained of pain in his right foot, including at his VA examinations.  However, there are no objective findings of record that the Veteran's right foot has demonstrated functional limitations due to pain.  Although the Veteran reports that he has some functional loss due to right foot pain during prolonged standing or walking, there is no indication that he suffers from functional losses due to his right foot disability that equate to a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), or DeLuca, 8 Vet. App. at 204 -207.  Thus, the Board concludes that a higher rating is not warranted based on functional loss.

With regard to other potentially applicable diagnostic codes, there is no evidence indicating that the Veteran has flatfoot, weak foot, Morton's neuroma, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot disorder.  Thus, a higher or separate rating is not warranted under Diagnostic Codes 5276, 5279, 5280, 5281, 5282, or 5283.  See 38 C.F.R. § 4.71a.

The Board accepts that the Veteran sincerely feels that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis to "stage" the rating.  See Fenderson, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Other Considerations

Additionally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected disabilities.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  The discussion above reflects that the Veteran's right great toe fracture is contemplated by schedular criteria specific to that disability, and symptoms such as pain, weakness, fatigability, and restricted activities with flare-ups are contemplated by 38 C.F.R. §§ 4.40  and 4.45.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

A initial disability rating in excess of 10 percent for service-connected non-union lateral sesamoid fracture of the right great toe is denied.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disability which he attributes to operating .50 caliber machine guns while riding in five ton cargo trucks during his military service.  Alternatively, he contends that his lumbar spine disability is secondary to his service-connected non-union lateral sesamoid fracture of the right great toe.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  It requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A review of the post-service VA treatment records reveals complaints of low back pain starting in January 2009, within four months of his separation from his last period of active duty service.

In June 2012, the Veteran was afforded a VA thoracolumbar spine examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner diagnosed the Veteran as having arthritis since January 2009, osteopenia since February 2009, and L4/L5 spondylolisthesis since 2008.  The examiner did not provide a medical opinion addressing the etiology of the Veteran's lumbar spine disorders.

In July 2013, a VA medical opinion was obtained.  This opinion was provided by a VA examiner who conducted a thorough review of the evidence of record, including the June 2012 VA examination report.  Based on this review, the examiner opined that the Veteran's lumbar spine disabilities, diagnosed as lumbar compression fracture, osteopenia, and L4-L5 spondylolisthesis, were "less likely than not" incurred in or caused by his military service.  In support of this opinion, the examiner noted that review of the radiology report from the prior examination did not reveal any compression fractures or deformities of the lumbar spine.  The examiner explained that there was evidence of degenerative changes of the lumbar spine and L4/L5 spondylolisthesis but that these were multifactorial conditions which could result from a combination of causes including obesity, repetitive trauma, and genetics.  The examiner then indicated that it was unlikely that these conditions resulted from "a single days work over eight hours" during which the Veteran was manning a machine gun.  The examiner also observed that the Veteran had denied having recurrent back pain or back problems when he completed his June 2008 Report of Medical History pursuant to his separation from military service and that he had not mentioned injuring his back when he provided a sworn statement about his sesamoid fracture in July 2006.  Additionally, the examiner indicated that it was "not likely" that these conditions were secondary to his foot injury (sesamoid fracture) because "these are unrelated problems in completely separate parts of the body."

The Board finds that this medical opinion is inadequate for several reasons.  First, the examiner indicated that the Veteran's diagnosed lumbar spine disabilities were multifactorial and could result from a combination of causes.  While the examiner was quick to point out that it was unlikely that either of the Veteran's current lumbar spine conditions resulted from "a single days work over eight hours," the examiner did not address whether the circumstances of the Veteran's service were such that the cumulative effect of his twenty-two years of active service could have been one of those factors which resulted in a current lumbar spine disability, especially when the Veteran was diagnosed with a lumbar spine within four months of his separation from active duty service.  Second, the examiner's opinion did not properly address whether the Veteran's current lumbar spine disability was caused or aggravated by his service-connected foot injury (sesamoid fracture).

In his November 2015 substantive appeal, the Veteran asserted that he spent twenty-two years of "arduous service" carrying combat weapons, operating tracked vehicles, and wearing full body armor with a full combat load.  He indicated that he sustained repetitive trauma and that he continues to experience back pain today. 

Under these circumstances the Veteran must be afforded a new VA examination to ascertain the nature and etiology of the Veteran's current lumbar spine disability.  38 C.F.R. § 3.159 (2015); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examiner must provide a medical opinion addressing whether the Veteran is entitled to direct service connection or to secondary service connection. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since March 2014.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The Veteran must be afforded an appropriate examination to ascertain the etiology of his lumbar spine disability.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide a medical opinion addressing the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder, diagnosed as lumbar compression fracture, osteopenia, and L4-L5 spondylolisthesis, was incurred in, caused by, or the result of the Veteran's military service.  

(b)  Whether the evidence of record demonstrates that the Veteran's lumbar spine disability, including arthritis, manifested to a compensable degree within one year of his discharge from service.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder, diagnosed as lumbar compression fracture, osteopenia, and L4-L5 spondylolisthesis, was proximately caused by or the result of the Veteran's service-connected foot injury (sesamoid fracture).

(d)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder, diagnosed as lumbar compression fracture, osteopenia, and L4-L5 spondylolisthesis, was aggravated by the Veteran's service-connected foot injury (sesamoid fracture).  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 
 
5.  Then, the RO or the AMC must readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC must furnish to the appellant and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


